DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al (US Patent Pub. 20140128979A1) in view of Reinert et al (US Patent Pub. 20040044295A1).
Womble discloses a method for the enhancement of fluoroscopic registration in real time for placement of pedicle screws, vertebral augmentation or interbody spacers/artificial discs during spine surgery (implants for spinal therapy).  Specifically in regards to claim 1 and 15, Womble discloses creating, by an imaging device in a first position for lateral imaging, a lateral image of a vertebral body in which a superior endplate is at least partially visualized (Womble 
 Reinert discloses a method for the enhancement of fluoroscopic registration in real time for placement of pedicle screws, vertebral augmentation or interbody spacers/artificial discs during spine surgery (graphical user interface for computer assisted surgery).  Specifically in regards to claim 1 and 15, Reinert discloses creating a lateral image (504) of a vertebral body (area shown in 510,512)  in which the superior endplate is at least partially visualized (Fig. 1-3B and 6; and Page 2 Para. [0023], Page 2 Para. [0025]-[0026], and Page 6 Para. [0054]-[0056]).  
In regards to claim 2, Womble discloses wherein the pin is smooth (Womble recites the use of a guide pin that is inserted into the disc space, and since the reference does not recite wherein the pin has threads a person of skill could determine that it would be smooth.) (Page 4 Para. [0120]-[0121]).


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Barrick (US Patent 6477400B1)
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a device therein. In regards to claim 4, Womble recites the use of a guide pin (Page 4 Para. [0120]-[0121]).  However, the combination is silent as to the pin being driven by a drill.
 Barrick recites a method for the enhancement of fluoroscopic registration (fluoroscopic image guided orthopaedic surgery system with intraoperative registration).  Specifically in regards to claim 4, Barrick recites wherein a pin (guide pin 302) is advanced by a drill (301) (Fig. 3; and Col. 4 line 63 to Col. 5 line 9).    It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the method so that the pin of Womble is inserted with a drill in view of Barrick in order to have means to guide a screw into place and to quickly insert the pin into place rather than doing it manually.

Claims 6-9 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Lieberman (US Patent 7396360B2).
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 6, Womble in view of Reinert disclose wherein the guide pin is inserted into the pedicle as recited above in claim 1, and Reinert further discloses the use of an awl (Reinert: Fig. 4, and Page 5-6 Para. [0053] and Page 6 Para. [0055]).  However, they are silent as to a targeting claims 6 and 14, Lieberman recites wherein a targeting device (10) comprising a housing (16,18,24,26) is connected to multiple pins (12,14) including the pin advanced into the vertebral body to provide for the placement of an awl, or a cannula (28), into the pedicles for screw, cement or interbody device placement (As can be seen in Fig. 1 and Fig. 13, a threaded guide wire 120 and a cannula 28 are inserted into the pedicle area, the wire 120 behaves like an awl by means of creating a pathway into the surgical site.) (Fig. 1; and Col. 4 lines 47-54, Col. 10 lines 11-30).  In regards to claim 7, Lieberman recites wherein the targeting device (10) is adapted to be placed on a patient’s skin for minimally invasive surgery or open surgery placement (As can be seen in Fig. 9, the apparatus is as much on the patients skin as applicant’s invention shown in Fig. 9.) (Fig. 9).  In regards to claim 8, Lieberman recites wherein the multiple pins (12) are movably mounted within pin guides (openings within 16,18 for 12 and 14) that are slidably mounted on a track (20) of the targeting device (10) (The blocks 16,18 can be rotated around the axis of the member 12 and slide along the axis of member 12.) (Fig. 1 and 4-4A; and Col. 5 lines 10-55).  In regards to claim 9, Lieberman recites wherein the track (member 12) is curved so that the position and angle of the pins (12,14) can be adjusted (The blocks 16,18 can be rotated around the axis of the member 12 and as is seen in Fig. 1 the rod is curved.) (Fig. 1 and 4-4A; and Col. 5 lines 10-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Womble in view of Reinert by modifying the Womble reference to include a targeting device in view of Lieberman in order to have a minimally invasive apparatus for accurately and repeatably placing screws as needed (Col. 1 lines 39-41).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii in view of Womble in view of Reinert and Lieberman as applied to claim 9 above, and further in view of Koutrouvelis (US Patent 5575798).
Womble in view of Reinert and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 10, Lieberman recites pins and pin guides (Fig. 1) as recited above.  However, they are silent as to an angled device. Koutrouvelis recites a method for spinal surgery (stereotactic device).  Specifically in regards to claim 10, Koutrouvelis recites wherein the instrument (99) and the guide (20) are operatively connected to one or more angled guide devices (guide device 10) for moving them to desired positions on a patient (Fig. 5-6; and Col. 7 line 13-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Womble in view of Reinert and Lieberman by modifying the Womble reference to include an angled guide device in view of Koutrouvelis in order to have a simple way to align a device with a patient (Col. 7 lines 13-36).

Claims 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert and Lieberman applied to claim 6 and 9 above, and further in view of Boehm, Jr. et al  (US Patent 20070016199A1).
Womble in view of Reinert and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  However, they are silent as to the targeting device being radiolucent, or an awl having a goniometer. Boehm recites a method for spinal surgery (systems, methods and tools for spinal surgery).  Specifically in regards to claim 11, Boehm recites wherein the housing (142) of the claim 12, Boehm recites wherein the awl (87) is provided with a goniometer (146) (Boehm recites that hollow guide 148 is traversed by one of the dilators or sheath 81 and is used to establish the desired trajectory of tissue dissecting instruments.  The Oxford English dictionary recites that ta goniometer is merely an instrument used for measuring angles therefore the cradle 146 meets this limitation.) (Fig. 13, 23, and 6; and Page 6 Para. [0051] and Page 3 Para [0036]-[0037]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination by modifying the awl of Reinert to have a goniometer, and to modify the Womble reference to have a targeting device composed of a radiolucent material change the material of the targeting device (10) of Leiberman to be translucent as taught in Boehm in order to allow for the user to visualize the surgical site and to establish the desired trajectory of the instruments (Page 6 Para. [0051]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble  in view of Reinert and Lieberman as applied to claim 6 above, and further in view of Siczek et al (US Patent 5129911).
Reinert in view of Barrick and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  However, they are silent as to a C-arm housing. Siczek recites a method (orbital aiming device).  Specifically in regards to claim 13, Siczek recites a C-arm housing (housing of c-arm .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Culbert (US Patent Pub. 20050216026A1).
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 16, Womble in view of Reinert disclose wherein the guide pin is inserted into the vertebral body as recited above in claim 1.  However, they are silent as to a targeting device connected to multiple pins including the pin advanced into the vertebral body, the targeting device comprising a housing, the housing comprising a track within which multiple pin guides for mounting the multiple pins are mounted, and the track is curved so that the position and angle of the multiple pins can be adjusted.
Culbert recites a method for spinal surgery (guidance system for spinal stabilization, Fig. 3).  Specifically in regards to claim 16, Culbert discloses wherein a targeting device (100) is connected to a pin (52), the targeting device (100) comprising a housing (38 connected to 102), the housing (38 connected to 102) comprising a track (102) within which a pin guide (106) for mounting the pin (52) is mounted, and the track (102) is curved so that the position and angle of the pin (52) can be adjusted (Fig. 3; and Page 4-5 Para. [0048] and Page 1 Para. [0012]).  While the Culbert reference in the embodiment shown in Fig. 3 only demonstrates a single pin  and pin guide it would have been obvious to a person of skill to modify the Culbert references to have multiple guides and multiple pins since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Womble in view of Reinert by modifying the Womble reference to include a curved targeting device in view of Culbert in order to a moveable structure preferably also allows adjustment of the angle and/or trajectory in the plane defined by the second and third directions and/or a plane defined by the second and the first directions plane of the device (Page 1 Para. [0012]).

Response to Arguments
Applicant’s remarks filed on 1/26/21 have been considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Firstly, applicant attacks the Womble reference for being used to target a disc instead of the vertebral body however, this excludes the combination in which Reinert is used to demonstrate that utilizing imaging technology to target a vertebral body is well known in the art the combination is merely applying the method of Womble to the location of Reinert. Applicant further argues that the pin is placed without real-time fluoroscopic guidance however, this is not required by the claim, Claim 1 at lines 4-12 states the imaging device is placed in a first position and an image is taken then a pin is inserted into the location seen in the image and the imaging device is rotated to take a secondary image to confirm location these are the same steps that occur in Womble as recited in Para. [0108] and [0120]-[0121] which state that a patient is positioned a true lateral image is taken and then a pin is placed in the surgical site and its placement confirmed with a secondary image. As to the cephalad to caudad direction in claim 1 at lines 10-12, Womble discloses at Para. [0120]-[0121] that a guide pin may be inserted into the surgical site and a lateral fluoroscopy image may be taken to confirm that the guide pin is in the anterior/posterior center of the space, and if properly positioned then an AP fluoroscopic image is used to further confirm placement.  
As to applicant’s arguments against the Reinert reference alone, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  While Reinert does not disclose a pin being placed in the vertebral body the Womble reference does.  In response to applicant's argument that method of Reinert is fundamentally different because it simultaneously takes two images (lateral and AP) and not a single lateral image then a single AP image, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case the method of Reinert is not being incorporated into the Womble reference but merely the location of the surgical site which is the vertebral body,
   As to applicant’s arguments that the Reinert reference only uses a 3D contour mapping and therefore does not meet the limitation this is also not persuasive.  Applicant in their Specification reference Pat. 7235076 as the source for the method of how to create a 2d contour map however, claim 1 at line 4-6 and claim 2 the patent states “using a computer to generate a dimensionally true three dimensional image  of the bony spine in the selected spinal area.”  In addition, the at Col. 5 lines 25-36 the steps of the method are that the CT takes two dimensional images which are then combines in a known manner to make the 3D computer image of the spine.  Pat. 7235076 also recites in Col. 9 at lines 35-42 that the 3D model is used for automated pedicle screw placement.  Therefore, the method alluded to by applicant is in actuality a 3D image and not a 2D image as recited herein and therefore, the Reinert reference still applies.
As to arguments against Lieberman these are not persuasive.  The pin guides referred to in the Lieberman blocks are the openings within the blocks 16 and 18 into which the pins 12 and 14 are inserted into. Applicant argues that the Lieberman reference does not disclose “ ‘a track within which multiple pin guides for mounting the multiple pins are mounted,’ as recited in claim 1.”  However, there is no such limitation in claim 1 and the limitations of the track recited in claims 8 the guides are recited as being on a track not within a track and therefore Lieberman applies. As to the arguments in regards to the Lieberman track being curved (claim 9) as can be seen in Fig. 1 of Liebermann the rod 12 has a curved outer surface therefore meeting the limitation as written.  

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775